Citation Nr: 1327672	
Decision Date: 08/29/13    Archive Date: 09/05/13

DOCKET NO.  10-35 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1942 to November 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In July 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing has been associated with the record.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the Veteran's case.  A review of the documents in the Virtual VA paperless claims file reveals the hearing transcript.  The remaining documents are either duplicative of the evidence in the paper claims file or irrelevant to the issue on appeal. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

During an August 2008 VA examination, the Veteran reported that he was a Social Security Administration (SSA) beneficiary.  However, it does not appear that any attempt has been made to obtain a copy of the SSA decision to grant benefits or the records upon which a decision was based.  The Board is also unable to ascertain whether the SSA records may pertain to the claimed back disorder.  Therefore, efforts to obtain the Veteran's SSA records should be made pursuant to 38 C.F.R. § 3.159(c)(2).  

It also appears that there may be additional medical records that are pertinent to the claim for service connection for a back disorder.  In a March 2007 private treatment note, the Veteran related that he was trying to establish a new primary care provider because his former physician's practice had closed.  The Board recognizes that the records from Dr. D. G. (initials used to protect privacy) may be unavailable because his practice closed; however, it does not appear that any attempt was made to actually make that determination.  Additionally, during the July 2013 hearing, the Veteran identified that he was treated by a private chiropractor during the 1940's.  See  hearing transcript, pp. 4-5.  Again, the Board is cognizant that the records are likely unavailable, as the Veteran reported that he did not think that the chiropractor kept records and that she had since died; however, an attempt should be made to determine whether or not they are available.  A review of the claims file and the Veteran's Virtual VA electronic record further shows that the identified VA treatment records have not been associated with the record.  Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO/AMC should obtain a copy of the decision to grant SSA benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  If the search for such records has negative results, the claims file must be properly documented as to the unavailability of those records.

2.  The RO/AMC should undertake appropriate development to obtain any outstanding medical records pertaining to treatment or evaluation of the Veteran's back disorder, to include any relevant VA treatment records that are not already of record.  The RO/AMC should also contact the Veteran and specifically request that he provide additional identifying information and any necessary authorization for private records from Dr. D. G., as identified in a March 2007 private treatment note from the Veteran's treating primary care provider, and private chiropractic records from the 1940's, as identified during the July 2013 hearing.

3.  After completing the above actions, the RO/AMC should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs. 

4.  When the development has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefits sought are not granted, the appellant and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



